NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 190658-U

                                   Order filed June 7, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
      ILLINOIS,                                        )       of the 10th Judicial Circuit,
                                                       )       Peoria County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )       Appeal No. 3-19-0658
             v.                                        )       Circuit No. 01-CF-901
                                                       )
      JARVIS NEELY,                                    )       Honorable
                                                       )       Paul P. Gilfillan,
             Defendant-Appellant.                      )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court.
            Presiding Justice O’Brien and Justice Daugherity concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: The court did not err in sua sponte dismissing defendant’s section 2-1401 petition.

¶2          Defendant, Jarvis Neely, appeals the Peoria County circuit court’s sua sponte dismissal of

     his section 2-1401 petition. Defendant argues that the court improperly dismissed his petition

     because the court did not give him prior notice and his petition has merit. We affirm.

¶3                                          I. BACKGROUND
¶4          In 2003, defendant was found guilty of the first degree murder (720 ILCS 5/9-1 (a)(1),

     (a)(2) (West 2000)) of Officer Donan Faulkner and sentenced to a mandatory minimum sentence

     of natural life imprisonment. Defendant was 18 years old at the time he committed the offense.

     Defendant, in a videotaped statement, admitted to shooting Faulkner five times and defense

     counsel conceded in closing argument that the confession was voluntary. In addition, this court

     previously summarized the evidence against defendant as follows:

                            “The evidence adduced at trial, in relevant part, established that Faulkner

                    was shot and killed around midnight on September 19 or 20, 2001. Defendant’s

                    uncle, Tyrone Neely, testified that when he saw defendant that night, defendant

                    told him he had been in an altercation with a police officer. Defendant handed

                    Tyrone a firearm and asked him to ‘get rid of it.’ Tyrone disposed of the firearm,

                    but later that day took investigators to the area in which it was disposed.

                    Investigators recovered the firearm. Blood found on the firearm matched

                    Faulkner’s, and the bullets removed from Faulkner’s body matched those from the

                    firearm. A fingerprint from the magazine matched that of defendant.” People v.

                    Neely, No. 3-16-0358 (2018) (unpublished dispositional order).

     Defendant unsuccessfully asserted that he acted in self-defense at trial.

¶5          Defendant filed an unsuccessful direct appeal and various unsuccessful postconviction

     challenges to his conviction. People v. Neely, No. 3-03-0845 (2006) (unpublished order under

     Illinois Supreme Court Rule 23); People v. Neely, No. 3-08-0095 (2009) (unpublished order

     under Illinois Supreme Court Rule 23); People v. Neely, No. 3-14-0210 (2015) (unpublished

     dispositional order); Neely, No. 3-16-0358. Defendant’s initial postconviction petition included

     an allegation that trial counsel was ineffective for not tendering an involuntary manslaughter


                                                      2
     instruction. Neely, No. 3-08-0095. Another such challenge, a motion for leave to file a successive

     postconviction petition, argued that the State withheld certain laboratory reports pertaining to

     fingerprint evidence. Neely, No. 3-16-0358. The court denied the motion and defendant

     appealed. Id. This court affirmed and allowed appellate counsel’s motion to withdraw. Id. In

     affirming, this court addressed defendant’s contentions regarding the allegedly withheld

     evidence and determined that the evidence against defendant was overwhelming and that the

     purportedly withheld evidence was not of such a conclusive nature that it would have probably

     changed the result of trial. Id.

¶6           In July 2019, defendant filed a petition for relief from judgment pursuant to section 2-

     1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2018)). He argued that the

     judgment against him was void. In support of that argument, he asserted that the grand jury was

     never properly sworn in and impaneled, and he was not granted a preliminary hearing such that

     the court did not have subject matter or personal jurisdiction over him. Defendant further

     asserted a Brady v. Maryland, 373 U.S. 83 (1963) violation regarding laboratory records

     pertaining to fingerprint evidence and argued that the claim was not adjudicated because his

     appellate counsel withdrew and did not provide reasonable assistance. Last, defendant made an

     as-applied constitutional challenge to his mandatory life sentence. Specifically, defendant argued

     his sentence violated the eighth amendment of the United States Constitution and the

     proportionate penalties clause of the Illinois Constitution. Defendant alleged that: (1) he was 18

     years old at the time of the crime; (2) “[h]e was youthful and the evidence of coercion to make a

     confession was present”; (3) his criminal history consisted of one juvenile drug offense and did

     not include any violent offenses; (4) his father was absent and spent time in prison; (5) he did not

     graduate high school but did obtain his general education diploma; (6) he was raised by his aunt


                                                      3
       and uncle; and (7) his mother was 16 years old when he was born. Additionally, defendant noted

       that he previously stated in a postconviction petition “that he was not the shooter and that he was

       beaten and coerced to falsely confess.” Defendant also alleged that science supports the

       propositions that young adult’s brains are still developing, and young adults are more subject to

       peer pressure to commit crimes, have a high capacity for reform or rehabilitation, and are more

       volatile and emotionally charged.

¶7            On October 8, 2019, the court dismissed the petition sua sponte. It noted that there was

       no proof of service upon the State as required by Supreme Court Rules 105 and 106, but that it

       found “constructive service upon the State by courtroom clerk notation that the State’s Attorneys

       office was served with a copy on July 16, 2019.” The court found that it had proper personal and

       subject matter jurisdiction. Further, it found that res judicata precluded several of defendant’s

       claims, the ineffective assistance of counsel claims are not properly brought in a section 2-1401

       petition, and that “[d]efendant was 18 years old at the time of the murder, thus, constitutional

       case law applicable to life sentences for crimes committed when a juvenile do not strictly apply.”

       Defendant appeals.

¶8                                               II. ANALYSIS

¶9            Defendant argues the court erred in dismissing his section 2-1401 petition. We review the

       circuit court’s decision to dismiss a section 2-1401 petition de novo. People v. Vincent, 226 Ill.

       2d 1, 17 (2007).

¶ 10                              A. Timeliness of the Section 2-1401 petition

¶ 11          Initially, we note that the State argues that the court’s dismissal was proper because

       defendant’s petition was untimely as it was filed more than two years after judgment was

       entered.


                                                        4
¶ 12           “A section 2-1401 petition filed more than two years after the challenged judgment

       cannot be considered absent a clear showing that the person seeking relief was under a legal

       disability or duress or the grounds for relief were fraudulently concealed.” People v. Pinkonsly,

       207 Ill. 2d 555, 562 (2003); see also 735 ILCS 5/2-1401(c) (West 2018). “If the party opposing

       the section 2-1401 petition does not raise the limitations period as a defense, it may be waived.”

       Pinkonsly, 207 Ill. 2d at 562.

¶ 13           Here, the State failed to raise the issue of timeliness below, and therefore it waived this

       argument.

¶ 14                                         B. Sua Sponte Dismissal

¶ 15           Defendant argues that the court erred by sua sponte dismissing his petition instead of

       addressing the merits when the State failed to respond and more than 30 days had passed since

       the State was served. Further, he argues that the court should have given him notice and an

       opportunity to respond prior to the dismissal. This argument necessarily fails because our

       supreme court has addressed this issue and determined that a court may sua sponte dismiss a

       section 2-1401 petition without providing defendant notice and an opportunity to be heard. See

       Vincent, 226 Ill. 2d at 9-14.

¶ 16                                    C. Jurisdiction and Void Judgment

¶ 17           Defendant argues that the circuit court did not have personal or subject matter jurisdiction

       because the grand jury was not properly impaneled, and he was not given a preliminary hearing

       prior to being indicted. Based on these arguments, defendant contends that his conviction is void.

       He further argues that because his sentence is unconstitutional as applied to him (infra ¶¶ 18-24),

       it is likewise void.




                                                         5
¶ 18          A judgment is void if it was entered by a court lacking jurisdiction or “was based on a

       statute that is facially unconstitutional and void ab initio.” People v. Abdullah, 2019 IL 123492,

       ¶ 13. The court in Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 334

       (2002), defined subject matter jurisdiction as “the power of a court to hear and determine cases

       of the general class to which the proceeding in question belongs” and determined this jurisdiction

       extends to all justiciable matters. Here, the court had subject matter jurisdiction, as it had the

       power to hear and determine criminal proceedings. See People v. Castleberry, 2015 IL 116916,

       ¶ 18 (court’s subject matter jurisdiction derives from article VI, section 9, of the Illinois

       Constitution (Ill. Const. 1970, art. VI, § 9)). Additionally, the court had personal jurisdiction

       over defendant as he personally appeared before it. See People v. Woodall, 333 Ill. App. 3d

       1146, 1156 (2002) (“A criminal defendant confers personal jurisdiction upon the trial court when

       he appears and joins the issues with a plea.”). Further, although defendant argues his sentence is

       unconstitutional, he does not make an argument that the statute he was sentenced under was

       facially unconstitutional, rather he argues it is unconstitutional as applied to him. Based on the

       foregoing, we conclude that neither defendant’s conviction nor sentence is void.

¶ 19                          D. As-applied Constitutional Challenge to Sentence

¶ 20          Defendant argues that his as-applied constitutional challenge to his mandatory life

       sentence should not have been dismissed. He argues that he was 18 at the time of the offense and

       that in light of scientific research showing that emerging adult brains are still developing, and his

       specific background and characteristics at the time of the offense, his mandatory life sentence

       violates the proportionate penalties clause of the Illinois Constitution and the eighth amendment

       of the United States Constitution as applied to him. The State argues that this claim is more

       appropriately brought in a postconviction petition, and it lacks merit.


                                                         6
¶ 21          First, while defendant could have brought this as-applied challenge in a postconviction

       proceedings, he is not precluded from pursuing it in a section 2-1401 petition. Despite language

       in Pinkonsly, 207 Ill. 2d at 565-66, generally indicating that a section 2-1401 petition may not be

       the proper vehicle to raise a violation of constitutional rights and is intended to address factual

       issues, our supreme court has since specifically indicated that the type of as-applied

       constitutional claim that defendant raises here may be brought in a section 2-1401 petition. See

       People v. Thompson, 2015 IL 118151, ¶ 44; People v. Harris, 2018 IL 121932, ¶ 48.

¶ 22          We now turn to whether the claim was otherwise properly dismissed. “Relief under

       section 2-1401 is predicated upon proof, by a preponderance of evidence, of a defense or claim

       that would have precluded entry of the judgment in the original action and diligence in both

       discovering the defense or claim and presenting the petition.” Vincent, 226 Ill. 2d at 7-8. “[I]f the

       respondent does not answer the petition, this constitutes an admission of all well-pleaded facts

       [citation], and the trial court may decide the case on the pleadings, affidavits, exhibits and

       supporting material before it, including the record of the prior proceedings.” Id. at 9. If the

       respondent fails to answer a petition, it renders the petition “ripe for adjudication.” Id. at 10.

¶ 23          At the outset, we note that in People v. House, 2021 IL 125124, ¶¶ 31-32, the supreme

       court concluded that a reviewing court could not determine that a defendant’s sentence violated

       the proportionate penalties clause as applied to him without a developed evidentiary record and

       factual findings and remanded the matter for second-stage postconviction proceedings so the

       record could be developed further. However, House involved a postconviction petition whereas

       the instant matter involves a section 2-1401 petition which are separate methods of collateral

       attack on a judgment. Because these two avenues for relief are different and involve different

       procedures, House does not dictate that a remand for further proceedings is necessary in this


                                                          7
       case. To the contrary, further proceedings are not warranted here because it is ripe for

       adjudication, as the State failed to answer the petition and thus, the well-pleaded facts are

       accepted as true and the matter may be decided on the pleadings and the record of the prior

       proceedings. See Vincent, 226 Ill. 2d at 9-10.

¶ 24           “Statutes are presumed constitutional, and petitioner must overcome that presumption by

       clearly establishing that the mandatory sentencing statute at issue is invalid when applied to

       him.” House, 2021 IL 125124, ¶ 18. The eighth amendment to the United States Constitution

       prohibits cruel and unusual punishments which include those that are disproportionate to the

       offense. People v. McKee, 2017 IL App (3d) 140881, ¶ 25. Under the Illinois Constitution “[a]

       statute may be deemed unconstitutionally disproportionate if *** the punishment for the offense

       is cruel, degrading, or so wholly disproportionate to the offense as to shock the moral sense of

       the community.” People v. Miller, 202 Ill. 2d 328, 338 (2002).

¶ 25           Accepting defendant’s well-pled allegations 1 as true, we cannot say that his mandatory

       life sentence is cruel, degrading or so disproportionate to the first degree murder of a police



               1
                 We note that defendant alleged that he previously stated in a postconviction petition that he was
       not the shooter. While we would generally be required to accept this allegation as true, we note that it has
       no bearing on the determination of his as-applied constitutional challenge, and we need not consider it in
       our analysis. First, defendant’s allegation that he was not the shooter has no bearing on his challenge to
       the length of his sentence. If defendant was able to establish his innocence, then no sentence would be
       appropriate. Defendant has not raised an actual innocence claim, and thus, we must view the
       constitutionality of his sentence in light of his conviction of first degree murder for shooting an officer
       multiple times. Second, we are allowed to consider the record of the prior proceedings in deciding the
       matter (see Vincent, 226 Ill. 2d at 9) and that allegation is rebutted by the record, as defendant was
       convicted of first degree murder and the evidence supports that conviction because defendant’s
       fingerprints were on the magazine from the firearm used to shoot Faulkner, and defendant’s uncle
       testified that defendant (1) gave him the firearm used to shoot Faulkner, (2) said he had been in an
       altercation with a police officer, and (3) told him to dispose of the firearm. Further, defendant’s initial
       postconviction petition argued that counsel was ineffective for failing to tender an involuntary
       manslaughter instruction, which would indicate defendant was indeed the shooter. We likewise decline to
       accept as true defendant’s allegations that he was coerced into a false confession. See, e.g. McClean v.
       Rockford Country Club, 352 Ill. App. 3d 229, 232 (2004) (noting, in regard to a motion to dismiss
       wherein the court conducts a similar inquiry regarding the sufficiency of the pleadings in light of
                                                            8
       officer as to shock the moral sense of the community. See, e.g., McKee, 2017 IL App (3d)

       140881, ¶¶ 22-36. Defendant was legally an adult at the time of the offense. He was not simply

       an accomplice or complicit in the crime, but instead was the principle—the only shooter. Further,

       he not only shot Faulkner once, but multiple times. Even accepting defendant’s allegations

       regarding the science involving the brain development of young adults, he provides no

       allegations as to how it applied to his circumstances or somehow lessened his culpability in this

       crime so as to justify a finding that his life sentence shocks the moral sense of the community.

       Therefore, the circuit court properly dismissed this claim.

¶ 26                                             E. Brady Violation

¶ 27           Defendant argues that the State committed a Brady violation by withholding certain

       laboratory reports regarding fingerprint evidence. However, this claim was previously raised and

       decided against defendant. Supra ¶ 5. Therefore, it is barred by the doctrine of res judicata and

       was properly dismissed. See People v. Blair, 215 Ill. 2d 427, 443 (2005) (providing that “[t]he

       doctrine of res judicata bars consideration of issues that were previously raised and decided”);

       see also People v. Haynes, 192 Ill. 2d 437, 461 (2000) (“Points previously raised at trial and

       other collateral proceedings cannot form the basis of a section 2-1401 petition for relief.”).

       Therefore, the court properly dismissed this claim.

¶ 28                            F. Ineffective/Unreasonable Assistance of Counsel

¶ 29           Defendant argues that appellate counsel was ineffective or provided unreasonable

       assistance for not raising his Brady claim. However, such claims are not properly brought in a

       section 2-1401 petition. See Pinkonsly, 207 Ill. 2d at 567 (“We have long held that section 2-




       accepting well-pled facts, that neither “conclusions of law [n]or factual conclusions that are unsupported
       by allegations of specific facts” are taken as true).
                                                            9
       1401 proceedings are not an appropriate forum for ineffective-assistance claims because such

       claims do not challenge the factual basis for the judgment.”). To the extent defendant’s petition

       raised additional ineffective or unreasonable assistance claims, they too cannot be brought in

       section 2-1401 proceeding. Therefore, the court properly dismissed these claims.

¶ 30                                          III. CONCLUSION

¶ 31          The judgment of the circuit court of Peoria County is affirmed.

¶ 32          Affirmed.




                                                       10